EXHIBIT 10.1
EXECUTION VERSION
VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
J. MICHAEL PEARSON
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
hereby entered into as of March 21, 2011 (the “Effective Date”) by and between
Valeant Pharmaceuticals International, Inc., a Canadian corporation, formerly
Biovail Corporation (the “Company”), and J. Michael Pearson, an individual (the
“Executive”) (hereinafter collectively referred to as “the parties”).
RECITALS
          WHEREAS, on September 28, 2010, the Company completed the acquisition
of Valeant Pharmaceuticals International, a Delaware corporation (“Valeant”)
through a wholly-owned subsidiary, pursuant to an Agreement and Plan of Merger,
dated as of June 20, 2010 (the “Merger Agreement”), with Valeant surviving as a
wholly-owned subsidiary of the Company (the “Merger”);
          WHEREAS, in connection with the transactions contemplated in the
Merger Agreement, Executive entered into an employment agreement with the
Company, dated as of June 20, 2010 (the “Existing Agreement”), under which he is
currently serving as Chief Executive Officer of the Company; and
          WHEREAS, the parties wish to amend and restate the Existing Agreement
to reflect, among other things, Executive serving as Chairman of the Board of
Directors of the Company (the “Board”).
          Now, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:

1.   Effective Date; Term; Effect on Other Agreements.

  (a)   The employment term (the “Employment Term”) of Executive’s employment
under this Agreement shall be for the period commencing on the Effective Date
and ending on February 1, 2017. Thereafter, the Employment Term shall extend
automatically for consecutive periods of one year unless either party provides
notice of non-renewal not less than ninety (90) days prior to the end of the
Employment Term as then in effect. For the avoidance of doubt, Executive shall
not be entitled to payments pursuant to Section 9 of this Agreement for Good
Reason (defined below) by reason of the Company giving notice not to renew the
Agreement.

  (b)   As of the Effective Date, the Existing Agreement shall be superseded in
its entirety by this Agreement, and the Existing Agreement shall thereupon have
no further force and effect, except as otherwise provided herein.

2.   Employment. During the Employment Term:

 



--------------------------------------------------------------------------------



 



  (a)   Employment by the Company. Executive shall be employed as Chief
Executive Officer of the Company and, so long as permitted by applicable law and
stock exchange rules and as deemed appropriate by the Board, shall serve as
Chairman of the Board (“Chairman”). At, or any time after, the time of his
termination of employment with the Company for any reason, Executive shall
resign from the Board if requested to do so by the Company. This provision shall
survive any termination of the Employment Term.

  (b)   Executive shall report directly to the Board in his capacities as
Chairman and Chief Executive Officer of the Company. Executive shall perform the
duties, undertake the responsibilities and exercise the authority customarily
performed, undertaken and exercised by persons situated in similar executive
capacities.

  (c)   Excluding periods of vacation and sick leave to which Executive is
entitled, Executive shall devote reasonable attention and time to the business
and affairs of the Company to the extent necessary to discharge the
responsibilities of Executive hereunder. Prior to joining or agreeing to serve
on corporate, civil or charitable boards or committees, Executive shall obtain
approval of the Board. Executive may manage personal and family investments,
participate in industry organizations and deliver lectures at educational
institutions, so long as such activities do not interfere with the performance
of Executive’s responsibilities hereunder.

  (d)   Executive shall be subject to and shall abide by each of the personnel
policies applicable and communicated in writing to senior executives, including
but not limited to any policy the Company adopts restricting hedging investments
in Company equity by Company executives.

3.   Annual Compensation.

  (a)   Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the initial rate of $1,600,000 (the
base salary as in effect from time to time is hereinafter referred to as the
“Base Salary”). Such Base Salary shall be payable in accordance with the
Company’s customary practices applicable to Company executives. Such Base Salary
shall be reviewed at least annually by the Board or by the Compensation
Committee of the Board (the “Committee”), including a review to ensure its
competitiveness relative to the Company’s peer group, and may be increased or
decreased following such review.

  (b)   Performance Bonus.

  (1)   Subject to the provisions hereof and of sub-paragraph 2, below, for each
fiscal year of the Company ending during the Employment Term, Executive shall be
eligible to receive a target annual cash bonus of 100% of the Base Salary (such
target bonus, as may hereafter be increased, the “Target Bonus”) with the
opportunity to receive a maximum annual cash bonus of 200% of the Base Salary,
payable in accordance with the Company’s customary practices applicable to
bonuses paid to Company executives. Notwithstanding the foregoing, the annual
bonuses shall be subject to shareholder approval of the Company’s 2011 incentive
plan (the “2011 Incentive Plan”).

  (2)   Any annual cash bonus shall be subject to performance by Executive and
the Company based on performance metrics determined annually by the Committee,
which may include measurable goals such as talent, succession, and/or Board
process. Notwithstanding the foregoing, the annual bonus may be reduced
(including to zero), in the sole discretion of the Committee, based on its
assessment of Executive’s performance as Chairman.

2



--------------------------------------------------------------------------------



 



4.   Outstanding Equity Awards.

  (a)   Except to the extent modified by this Agreement, each of the equity
awards relating the Company’s common shares (“Shares”) granted to Executive and
outstanding immediately prior to the Effective Date (“Outstanding Equity
Awards”) shall, from and after the Effective Date, otherwise remain subject to
the same terms and conditions as were in effect with respect to such award
immediately prior to the Effective Date, as set forth in the Existing Agreement
and/or the agreements evidencing such awards.

  (b)   Executive shall be subject to the following provisions with respect to
the net number of Shares acquired or otherwise held by Executive, in respect of
his Outstanding Equity Awards after subtracting any such Shares sold through a
broker-assisted cashless exercise or withheld in payment of tax withholding
obligations applicable to the exercise or settlement of such awards (“Net
Shares”):

  (1)   Option and 2009 Option. Executive shall not be permitted to surrender
Shares to the Company as payment for the exercise price of the Option or the
2009 Option (each as defined below). Executive may satisfy any tax withholding
obligation with respect to the Option and the 2009 Option by having Shares
withheld by the Company that would otherwise be issued upon exercise of the
Option and 2009 Option. Executive shall not be permitted to sell, assign,
transfer, or otherwise dispose of the Net Shares acquired upon exercise of the
Option or the 2009 Option until February 1, 2017, or, if sooner: (A) upon a
Change in Control (unless immediately following such Change in Control Executive
serves as Chief Executive Officer of the ultimate parent entity resulting from
such Change in Control); (B) upon termination of employment by reason of death
or Disability; or (C) upon Executive’s termination of employment without Cause
or for Good Reason;

  (2)   Performance Share Units. Executive may satisfy any tax withholding
obligation with respect to the Performance Share Units (as defined below) by
having Shares withheld by the Company that would otherwise be distributed upon
settlement of the Performance Share Units or having such Shares sold through a
broker-assisted cashless exercise provision. Executive shall not be permitted to
sell, assign, transfer, or otherwise dispose of any Net Shares acquired upon
settlement of the Performance Share Units until February 1, 2017, or, if sooner:
(A) upon a Change in Control (unless immediately following such Change in
Control Executive serves as Chief Executive Officer of the ultimate parent
entity resulting from such Change in Control); (B) upon termination of
employment by reason of death or Disability; or (C) upon Executive’s termination
of employment without Cause or for Good Reason;

  (3)   Matching Share Units, Annual Bonus Share Units and 2008 RSU Grant.
Executive may satisfy any tax withholding obligation with respect to the
Matching Units, Annual Bonus Share Units and 2008 RSU Grant (each as defined
below) by having Shares withheld by the Company that would otherwise be
distributed upon settlement of such awards or having such Shares sold through a
broker-assisted cashless exercise provision. Executive shall not be permitted to
sell, assign, transfer, or otherwise dispose of any Net Shares acquired upon
settlement of the Matching Share Units, Annual Bonus Share Units and 2008 RSU
Grant until February 1, 2017, or, if sooner: (A) upon a Change in Control
(unless immediately following such Change in Control Executive serves as Chief
Executive Officer of the ultimate parent entity resulting from such Change in
Control); (B) upon termination of employment by reason of death or Disability;
or (C) upon Executive’s termination of employment without Cause or for Good
Reason;

  (4)   Long-Term Performance Units. Executive may satisfy any tax withholding
obligation with respect to the Long-Term Performance Units (as defined below) by
having Shares withheld by the Company that would otherwise be distributed upon
settlement of the Long-Term Performance Units or having such Shares sold through
a broker-assisted cashless exercise provision. Executive shall not be permitted
to sell, assign, transfer, or otherwise dispose of any Net Shares acquired upon
settlement of the Long-Term Performance Units until February 1, 2017, or, if
sooner: (A) upon a Change in Control (unless immediately following such

3



--------------------------------------------------------------------------------



 



      Change in Control Executive serves as Chief Executive Officer of the
ultimate parent entity resulting from such Change in Control); (B) upon
termination of employment by reason of death or Disability; or (C) upon
Executive’s termination of employment without Cause or for Good Reason;

  (5)   Additional Matching Units. Executive may satisfy any tax withholding
obligation with respect to the Additional Matching Units (as defined below) by
having Shares withheld by the Company that would otherwise be distributed upon
settlement of the Additional Matching Units or having such Shares sold through a
broker-assisted cashless exercise provision. Executive shall not be permitted to
sell, assign, transfer, or otherwise dispose of any Net Shares acquired upon
settlement of the Additional Matching Units until February 1, 2017, or, if
sooner: (A) upon a Change in Control (unless immediately following such Change
in Control Executive serves as Chief Executive Officer of the ultimate parent
entity resulting from such Change in Control); (B) upon termination of
employment by reason of death or Disability; or (C) upon Executive’s termination
of employment without Cause or for Good Reason;

  (6)   2010 Long-Term Performance Units. Executive may satisfy any tax
withholding obligation with respect to the 2010 Long-Term Performance Units (as
defined below) by having Shares withheld by the Company that would otherwise be
distributed upon settlement of the 2010 Long-Term Performance Units or having
such Shares sold through a broker-assisted cashless exercise provision.
Executive shall not be permitted to sell, assign, transfer, or otherwise dispose
of any Net Shares acquired upon settlement of the 2010 Long-Term Performance
Units until February 1, 2017 or, if sooner: (A) upon a Change in Control (unless
immediately following such Change in Control Executive serves as Chief Executive
Officer of the ultimate parent entity resulting from such Change in Control);
(B) upon termination of employment by reason of death or Disability; or (C) upon
Executive’s termination of employment without Cause or for Good Reason; and

  (7)   Permitted Transfers of Shares and Net Shares. Notwithstanding the
foregoing restrictions that do not permit Executive to surrender, sell, assign,
transfer or otherwise dispose of Shares and Net Shares in respect of Outstanding
Equity Awards, Executive is permitted to transfer Shares in respect of
Outstanding Equity Awards without penalty under the following circumstances:
Executive may contribute Shares and Net Shares to a limited partnership where
all partners are members of Executive’s family (“Family Limited Partnership”) or
Grantor Retained Annuity Trust (“GRAT”) or like-vehicle, provided that the
Family Limited Partnership, GRAT or like-vehicle (x) does not allow the Shares
and Net Shares to be surrendered, sold, assigned, transferred or otherwise
disposed of during the applicable restricted period with respect to such Shares
or Net Shares, and (y) in the case of a GRAT, Executive shall at all times
remain the trustee of the GRAT, and (z) in the case of a Family Limited
Partnership or such like vehicle Executive retains “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act (as defined
below)) of such Shares or Net Shares. In addition, Executive shall be permitted
to sell such number of Shares that he owns outright as will permit him to
transfer or fund a trust fund or similar account for the benefit of his children
having an aggregate after-tax initial principal amount of $20,000,000. Prior to
the commencement of any such sale, transfer or the establishment of such trust
or other account, Executive and the Company shall mutually agree upon the timing
and method of the sale, transfer and the trust establishment. In the event that
there shall occur any recapitalization, merger, reorganization, stock split,
stock dividend or similar transaction affecting the Company’s capital stock, the
term Net Shares (or any similar term used in this Agreement) shall include any
shares of stock of the Company, any successor in interest to the Company or any
direct or indirect parent of the Company into which the Shares are otherwise
converted in connection with such transaction.

  (c)   Outstanding Equity Award Definitions. For purposes of this Agreement:

4



--------------------------------------------------------------------------------



 



  (1)   Option shall mean the ten-year time-vested non-qualified stock option
granted to Executive on February 1, 2008 to acquire 1,024,591 shares of Valeant
stock at an exercise price of $12.19 per share.

  (2)   Performance Share Units shall mean the 407,498 performance-based
restricted share units in respect of Valeant stock, granted to Executive on
February 1, 2008.

  (3)   Matching Share Units shall mean the 300,359 restricted share units in
respect of Valeant stock, granted to Executive on February 1, 2008.

  (4)   Annual Bonus Share Units shall mean the 81,500 restricted share units in
respect of Valeant stock, granted to Executive on February 1, 2008.

  (5)   2008 RSU Grant shall mean the 163,000 restricted share units in respect
of Valeant stock, granted to Executive on February 1, 2008.

  (6)   2009 Option shall mean the time-vested non-qualified stock option
granted to Executive on December 1, 2009 to acquire 500,000 shares of Valeant
stock at an exercise price of $37.41 per share.

  (7)   Long-Term Performance Units shall mean the 173,750 performance-based
restricted share units in respect of Valeant stock, granted to Executive on
December 1, 2009.

  (8)   Additional Matching Units shall mean the 200,581 restricted share units
in respect of Valeant stock, granted to Executive on December 1, 2009.

  (9)   2010 Long-Term Performance Units shall mean the 486,114
performance-based restricted share units in respect of the Company’s shares,
granted to Executive on October 4, 2010.

      References to any of the foregoing Outstanding Equity Awards which were
granted prior to the Merger shall refer to such awards as adjusted pursuant to
the Merger Agreement, including the conversion of any such award into an award
relating to Shares following the Merger. For purposes hereof, references to any
Outstanding Equity Awards shall also reflect any equitable adjustments made to
such awards following the Merger.

5.   New Equity Awards.

  (a)   2011 Long-Term Performance Units. As soon as practicable after the
Effective Date and subject to shareholder approval of the 2011 Incentive Plan,
the Board or Committee will take such action as to grant to Executive 120,000
performance-based restricted share units (the “2011 Long-Term Performance
Units”) under the 2011 Incentive Plan (the date on which such grant is made is
hereinafter referred to as “Equity Grant Date”). The 2011 Long-Term Performance
Units shall vest as follows, provided that, except as otherwise specifically set
forth in Section 9 of this Agreement, Executive is employed by the Company on
such vesting date:

  (1)   Single Vesting Share Price.

      If on the date that is three months prior to the Measurement Date (defined
below), the Adjusted Share Price (as defined below) equals the Single Vesting
Share Price (as defined below), Executive shall vest in 25% of the Shares
subject to the 2011 Long-Term Performance Units.

      If on the Measurement Date, the Adjusted Share Price equals the Single
Vesting Share Price, Executive shall vest in an additional 50% of the Shares
subject to the 2011 Long-Term Performance Units.

5



--------------------------------------------------------------------------------



 



      If on the date that is three months following the Measurement Date, the
Adjusted Share Price equals the Single Vesting Share Price, Executive shall vest
in an additional 25% of the Shares subject to the 2011 Long-Term Performance
Units.

  (2)   Double Share Vesting Price.

      If on the date that is three months prior to the Measurement Date, the
Adjusted Share Price equals the Double Vesting Share Price (as defined below),
Executive shall vest in 50% of the Shares subject to the 2011 Long-Term
Performance Units.

      If on the Measurement Date, the Adjusted Share Price equals the Double
Vesting Share Price, Executive shall vest in an additional 100% of the Shares
subject to the 2011 Long-Term Performance Units.

      If on the date that is three months following the Measurement Date, the
Adjusted Share Price equals the Double Vesting Share Price, Executive shall vest
in an additional 50% of the Shares subject to the 2011 Long-Term Performance
Units.

  (3)   Triple Vesting Share Price.

      If on the date that is three months prior to the Measurement Date, the
Adjusted Share Price equals the Triple Vesting Share Price (as defined below),
Executive shall vest in 75% of the Shares subject to the 2011 Long-Term
Performance Units.

      If on the Measurement Date, the Adjusted Share Price equals the Triple
Vesting Share Price, Executive shall vest in an additional 150% of the Shares
subject to the 2011 Long-Term Performance Units.

      If on the date that is three months following the Measurement Date, the
Adjusted Share Price equals the Triple Vesting Share Price, Executive shall vest
in an additional 75% of the Shares subject to the 2011 Long-Term Performance
Units.

  (4)   Quadruple Vesting Share Price.

      If on the date that is three months prior to the Measurement Date, the
Adjusted Share Price equals the Quadruple Vesting Share Price (as defined
below), Executive shall vest in 100% of the Shares subject to the 2011 Long-Term
Performance Units.

      If on the Measurement Date, the Adjusted Share Price equals the Quadruple
Vesting Share Price, Executive shall vest in an additional 200% of the Shares
subject to the 2011 Long-Term Performance Units.

      If on the date that is three months following the Measurement Date, the
Adjusted Share Price equals the Quadruple Vesting Share Price, Executive shall
vest in an additional 100% of the Shares subject to the 2011 Long-Term
Performance Units.

  (5)   Additional Vesting. Any Shares that could have been vested under any of
clauses (1), (2), (3) or (4) above that do not become vested on the date that is
three months prior to the Measurement Date, on the Measurement Date or on the
date that is three months following the Measurement Date, may become vested on
the one-year anniversary of the date that is three months prior to the
Measurement Date, the Measurement Date or the date that is three months after
the Measurement Date, respectively, based upon the Adjusted Share Price on the
applicable measurement date, provided that Executive remains employed by the
Company through the applicable vesting date.

  (6)   Accelerated Vesting

6



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing vesting provisions, if on any date between
the Equity Grant Date and the Measurement Date, the Per Share Price on such
date:

  (A)   exceeds $120.31, then Executive will become vested in 120,000 of the
Shares that could have been earned under clause (1) above, to the extent not
previously vested;

  (B)   exceeds $166.94, then Executive will become vested in the additional
120,000 of the Share that could have been earned under clause (2) above, to the
extent not previously vested;

  (C)   exceeds $224.30, then Executive will become vested in the additional
120,000 Shares that could have been earned under clause (3) above, to the extent
not previously vested;

  (D)   exceeds $293.48, then Executive will become vested in the additional
120,000 Shares that could have been earned under clause (4) above, to the extent
not previously vest

      provided, that the vesting that takes place pursuant to this clause (6) if
the Per Share Price target is achieved shall only take place the first time such
Price Per Share target is achieved on such vesting date, there is no
interpolation of vesting pursuant to this clause (6), and to vest in any of the
Units pursuant to this clause (6) the Executive must remain employed by the
Company on the applicable vesting date.

  (7)   Interpolation. If the Adjusted Share Price on a measurement date set
forth in clauses (1), (2), (3) and (4) is between the Single Vesting Share Price
and the Double Vesting Share Price, the Double Vesting Share Price and the
Triple Vesting Share Price or the Triple Vesting Share Price and the Quadruple
Vesting Share Price, Participant shall vest in a number of Units that is the
mathematical linear interpolation between the number of Units which would vest
at defined ends of the applicable spectrum.

  (8)   Forfeiture. Any 2011 Long-Term Performance Units that are not vested on
the one-year anniversary of the date that is three months following the
Measurement Date shall be immediately forfeited.

  (9)   Subject to clause (10) below, the Company will deliver to Executive a
number of Shares equal to the number of 2011 Long-Term Performance Units that
become vested pursuant to this Section 5(a) on the date that is the earlier of
February 1, 2019 and Executive’s termination of employment (or, if required by
Section 11 of this Agreement, the date that is six months and one day following
Executive’s termination of employment).

  (10)   Executive may satisfy any tax withholding obligation with respect to
the 2011 Long-Term Performance Units by having Shares withheld by the Company
that would otherwise be distributed upon settlement of the 2011 Long-Term
Performance Units or having such Shares sold through a broker-assisted cashless
exercise provision. Executive shall not be permitted to sell, assign, transfer,
or otherwise dispose of any 2011 Net Shares (as defined below) acquired upon
settlement of the 2011 Long-Term Performance Units until February 1, 2017 or, if
sooner: (A) upon a Change in Control (unless immediately following such Change
in Control Executive serves as Chief Executive Officer of the ultimate parent
entity resulting from such Change in Control); (B) upon termination of
employment by reason of death or Disability; or (C) upon Executive’s termination
of employment without Cause or for Good Reason. For purposes of this
Section 5(a), “2011 Net Shares” shall mean the net number of Shares acquired by
Executive upon settlement of the 2011 Long-Term Performance Units after
subtracting any such Shares sold or withheld by the Company in payment of tax
withholding obligations applicable to such settlement. Notwithstanding the
foregoing restrictions that do not permit Executive to surrender, sell, assign,
transfer or otherwise dispose of Shares and Net Shares, Executive is permitted
to transfer Shares and 2011 Net Shares without penalty under the circumstances
described in Section 4(b)(7) hereof.

  (11)   “Adjusted Share Price” means the sum of (x) the average of the closing
prices of the Shares during the 20 consecutive trading days ending on the
specified measurement date (or if such

7



--------------------------------------------------------------------------------



 



      measurement date does not fall on a trading day, the immediately following
trading day) (“Average Share Price”); and (y) the value that would be derived
from the number of Shares (including fractions thereof) that would have been
purchased had an amount equal to each dividend paid on a Share after the Equity
Grant Date and on or prior to the applicable measurement date been deemed
invested on the dividend payment date, based on the closing price of the Shares
on such dividend payment date. The Adjusted Share Price and the Average Share
Price shall be subject to equitable adjustment to reflect stock splits, stock
dividends and other capital adjustments.

  (12)   “Single Vesting Share Price,” “Double Vesting Share Price” “Triple
Vesting Share Price” and “Quadruple Vesting Share Price” mean the Adjusted Share
Prices equal to a compound annual share price appreciation (the “Annual Compound
TSR”) of 15%, 30%, 45% and 60%, respectively, as measured from a base price of
$54.76 over a measurement period from the Commencement Date to the last trading
day of the period used to calculate the Adjusted Share Price. Such base price
shall be subject to equitable adjustment to reflect stock splits, stock
dividends and other capital adjustments.

  (13)   “Per Share Price” as of any date, means the average of the closing
prices of the Shares during 20 consecutive trading days, ending on such date.

  (14)   “Commencement Date” means the date that is the earlier of (i) the
common shares of the Company reaching a value of $54.76 (based on the Per Share
Price) or (ii) February 1, 2014.

  (15)   “Measurement Date” means the date that is three years from the
Commencement Date.

  (16)   The Company shall enter into a restricted share unit award agreement
with Executive for the above grant of 2011 Long-Term Performance Units,
incorporating the terms set forth in this Agreement and otherwise on the terms
and conditions set forth in the Company’s standard form of performance-based
restricted share unit award agreement for executives.

  (b)   2011 Option.

  (1)   As soon as practicable following the Effective Date (consistent with
Company policy regarding the timing of option grants), and subject to
shareholder approval of the 2011 Incentive Plan, the Board or Committee will
take such action as to grant Executive an option to acquire 500,000 Shares with
an exercise price equal to the greater of (i) $54.76 and (ii) the fair market
value of the Company’s common stock on the date of grant, such fair market value
to be determined in accordance with the 2011 Incentive Plan (the “2011 Option”).
The 2011 Option shall have a term as prescribed by the Board or Committee and
consistent with the terms of the 2011 Incentive Plan, and shall otherwise be
subject to terms and conditions consistent with the terms and conditions
applicable to the 2009 Option currently held by Executive; provided, however
that, except as contemplated by Section 10(c)(i) herein, the 2011 Option shall
not vest solely by reason of an occurrence of a Change in Control.

  (2)   Executive shall not be permitted to surrender Shares to the Company as
payment for the exercise price of the 2011 Option. Executive may satisfy any tax
withholding obligation with respect to the 2011 Option by having Shares withheld
by the Company that would otherwise be issued upon exercise of the 2011 Option
or having such Shares sold through a broker-assisted cashless exercise
provision. Executive shall not be permitted to sell, assign, transfer, or
otherwise dispose of the Option Net Shares (as defined below) acquired upon
exercise of the 2011 Option until February 1, 2017, or, if sooner: (A) upon a
Change in Control (unless immediately following such Change in Control Executive
serves as Chief Executive Officer of the ultimate parent entity resulting from
such Change in Control); (B) upon termination of employment by reason of death
or Disability; or (C) upon Executive’s termination of employment without Cause
or for Good Reason. For purposes of this section 5(b), “Option Net Shares” shall
mean the net number of Shares acquired by Executive upon exercise of the 2011
Option after subtracting any such Shares sold or withheld by the Company in
payment

8



--------------------------------------------------------------------------------



 



    of tax withholding obligations applicable to such exercise. Notwithstanding
the foregoing restrictions that do not permit Executive to surrender, sell,
assign, transfer or otherwise dispose of Shares and Option Net Shares, Executive
is permitted to transfer Shares and Option Net Shares without penalty under the
circumstances described in Section 4(b)(7) hereof.

  (3)   The Company shall enter into an option award agreement with Executive
for the above grant of the 2011 Option, incorporating the terms set forth in
this Agreement and otherwise on the terms and conditions set forth in the
Company’s standard form of option award agreement for executives.

  (c)   Ongoing Grants. Executive shall be eligible to receive, solely in the
discretion of the Board or the Committee, additional annual equity grants during
the Employment Term.

6.   Other Benefits.

  (a)   Employee Benefits. Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company, and
made available to employees generally, including, without limitation, all
pension, retirement, profit sharing, savings, medical, hospitalization,
disability, dental, life or travel accident insurance benefit plans in
accordance with the terms of the plans. Executive’s participation in such plans,
practices and programs shall be on the same basis and terms as are applicable to
employees of the Company generally.

  (b)   Executive Benefits. Executive shall be entitled to participate in all
executive benefit or incentive compensation plans now maintained or hereafter
established by the Company for the purpose of providing compensation and/or
benefits to comparable executive employees of the Company including, but not
limited to, the Company’s deferred compensation plans and any supplemental
retirement, deferred compensation, supplemental medical or life insurance or
other bonus or incentive compensation plans in accordance with the terms of the
plans. Unless otherwise provided herein, Executive’s participation in such plans
shall be on the same basis and terms, as other senior executives of the Company.
No additional compensation provided under any of such plans shall be deemed to
modify or otherwise affect the terms of this Agreement or any of Executive’s
entitlements hereunder.

  (c)   Fringe Benefits and Perquisites. Executive shall be entitled to all
fringe benefits and perquisites generally made available by the Company to its
senior executives. In addition, during the Employment Term, the Company shall
provide Executive with (or reimburse Executive for the cost of) life insurance
in the face amount of $10,000,000, subject to Executive’s insurability and
Executive taking steps reasonably requested by the Company to obtain such
insurance, if required.

  (d)   Business Expenses. Upon submission of proper invoices in accordance with
the Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses (including travel in first-class) incurred by him in connection with
the performance of his duties hereunder. Such reimbursement shall in no event
occur later than March 15 of the year following the year in which the expenses
were incurred.

  (e)   Office and Facilities. Executive shall be provided with an appropriate
permanent office and with such permanent secretarial and other support
facilities as are commensurate with Executive’s status with the Company, which
facilities shall be adequate for the performance of his duties hereunder.

9



--------------------------------------------------------------------------------



 



  (f)   Vacation and Sick Leave. Executive shall be entitled, without loss of
pay, to absent himself voluntarily from the performance of his employment under
this Agreement, pursuant to the following:

  (1)   Executive shall be entitled to annual vacation in accordance with the
policies as periodically established by the Board for senior executives of the
Company, which shall in no event be less than four weeks per year;

  (2)   in addition to the aforesaid paid vacations, Executive shall be
entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board in its discretion may determine.
Further, the Board shall be entitled to grant to Executive a leave or leaves of
absence with or without pay at such time or times and upon such terms and
conditions as it may in its discretion determine; and

  (3)   Executive shall be entitled to sick leave (without loss of pay) in
accordance with the Company’s policies as in effect from time to time.

  (g)   Travel Expenses. In the event that Executive shall travel for business
purposes on a Company provided aircraft, Executive’s immediate family members
may travel with him (to the extent space is available). When, for the Company’s
convenience, Executive is required to be away from his principal location of
employment, the Company shall permit reasonable and limited use of the Company
aircraft by such family members to travel to join Executive. In either such
case, such travel shall be provided at no expense to Executive, and the Company
shall reimburse Executive for any taxes incurred in respect of such family
travel and any payment made to compensate for such taxes. Subject to
availability, Executive shall also be able to use the Company aircraft for
personal travels at his own expense.

7.   Termination. Executive’s employment with the Company hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement until he would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Internal
Revenue Code.

  (a)   Death. Executive’s employment shall be terminated as of the date of
Executive’s death and Executive’s beneficiaries shall be entitled to the
benefits provided in Section 9(b) hereof.

  (b)   Disability. The Company may terminate Executive’s employment, on written
notice to Executive after having established Executive’s Disability and while
Executive remains Disabled, subject to the payment by the Company to Executive
of the benefits provided in Section 9(b) hereof. For purposes of this Agreement,
“Disability” shall mean Executive’s inability to substantially perform his
duties and responsibilities hereunder by reason of any physical or mental
incapacity for two or more periods of ninety (90) consecutive days each in any
three hundred and sixty (360) day period, as determined by a physician with no
history of prior dealings with the Company or Executive, as reasonably agreed
upon by the Company and Executive. Executive shall be entitled to the
compensation and benefits provided for under this Agreement for any period prior
to Executive’s termination by reason of Disability during which Executive is
unable to work due to a physical or mental infirmity in accordance with the
Company’s policies for similarly-situated executives.

  (c)   Cause. The Company may terminate Executive’s employment for “Cause,”
effective as of the date of the Notice of Termination (as defined in Section 8
below) and as evidenced by a resolution adopted in good faith by a majority of
the independent members of the Board (excluding Executive), subject to the
payment by the Company to Executive of the benefits provided in Section 9(a)
hereof. “Cause” shall mean, for purposes of this Agreement: (1) conviction of
any felony (other than one related to a vehicular offense) or other criminal act
involving fraud; (2) willful misconduct that results in a material

10



--------------------------------------------------------------------------------



 



      economic detriment to the Company; (3) material violation of Company
policies and directives, which is not cured after written notice and an
opportunity for cure; (4) continued refusal by Executive to perform his duties
after written notice identifying the deficiencies and an opportunity for cure;
and (5) a material violation by Executive of any material covenants to the
Company. No action or inaction shall be deemed willful if not demonstrably
willful and if taken or not taken by Executive in good faith and with the
understanding that such action or inaction was not adverse to the best interests
of the Company. Reference in this paragraph to the Company shall also include
direct and indirect subsidiaries of the Company, and materiality shall be
measured based on the action or inaction and the impact upon the Company taken
as a whole. The Company may suspend, with pay, Executive upon Executive’s
indictment for the commission of a felony as described under clause (1) above.
Such suspension may remain effective until such time as the indictment is either
dismissed or a verdict of not guilty has been entered.

  (d)   Without Cause. The Company may terminate Executive’s employment without
Cause. The Company shall deliver to Executive a Notice of Termination (as
defined in Section 8 below) not less than thirty (30) days prior to the
termination of Executive’s employment without Cause and the Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period, subject to the payment by the
Company of the benefits provided in either Section 9(c) or Section 9(d) hereof,
as may be applicable.

  (e)   Good Reason. Executive may terminate his employment for Good Reason (as
defined below) by delivering to the Company a Notice of Termination not less
than thirty (30) days prior to the termination of Executive’s employment for
Good Reason. The Company shall have the option of terminating Executive’s duties
and responsibilities prior to the expiration of such thirty-day notice period,
subject to the payment by the Company of the benefits provided in either Section
9(c) or 9(d) hereof, as may be applicable. For purposes of this Agreement, Good
Reason shall mean the occurrence of any of the events or conditions described in
Subsections (1) through (3) hereof which are not cured by the Company (if
susceptible to cure by the Company) within thirty (30) days after the Company
has received written notice from Executive within ninety (90) days of the
initial existence of the event or condition constituting Good Reason specifying
the particular events or conditions which constitute Good Reason and the
specific cure requested by Executive.

  (1)   Diminution of Responsibility. (A) Any material reduction in his duties
or responsibilities as Chief Executive Officer as in effect immediately prior
thereto, (B) removal of Executive from the position of Chief Executive Officer
of the Company, except in connection with the termination of his employment for
Disability, Cause, as a result of his death or by Executive other than for Good
Reason; or (C) removal of Executive from the position of Chairman of the Board,
except to the extent that Executive is not permitted by applicable law or stock
exchange rules to serve as such; or

  (2)   Compensation Reduction. Any reduction in Executive’s Base Salary (other
than a reduction permitted under Section 3(a)) or target bonus opportunity; or

  (3)   Company Breach. Any other material breach by the Company of any material
provision of this Agreement.

  (f)   Without Good Reason. Executive may voluntarily terminate his employment
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to the termination of Executive’s employment
and the Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period,
subject to the payment by the Company to Executive of the benefits provided in
Section 9(a) hereof through the last day of such notice period.

11



--------------------------------------------------------------------------------



 



8.   Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice).

9.   Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits:

  (a)   Termination by the Company for Cause or by Executive Without Good
Reason. If Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason, the Company shall pay Executive all amounts
earned or accrued hereunder through the termination date, including:

  (1)   any accrued and unpaid Base Salary;

  (2)   reimbursement for any and all monies advanced or expenses incurred in
connection with Executive’s employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date;

  (3)   any accrued and unpaid vacation pay;

  (4)   any previous compensation which Executive has previously deferred
(including any interest earned or credited thereon), in accordance with the
terms and conditions of the applicable deferred compensation plans or
arrangements then in effect;

  (5)   equity and incentive awards, to the extent previously vested, shall be
paid or delivered to Executive in accordance with the terms of such awards; and

  (6)   any amount or benefit as provided under any benefit plan or program (the
foregoing items in Sections 9(a)(1) through 9(a)(5) being collectively referred
to as the “Accrued Compensation”).

  (b)   Termination by the Company for Disability or By Reason of Death. If
Executive’s employment is terminated by the Company for Disability or by reason
of Executive’s death, the Company shall pay Executive (or his beneficiaries, as
applicable) the Accrued Compensation, and, Executive shall be entitled to the
following benefits:

  (1)   The Company shall pay to Executive within sixty (60) days following the
termination date, any bonus earned but unpaid in respect of any fiscal year
preceding the termination date;

  (2)   The Company shall deliver to Executive, on the date that is six months
and one day following Executive’s termination date (or, if sooner, Executive’s
death), Shares in respect of the Annual Bonus Share Units and the 2008 RSU
Grant;

  (3)   The Company shall deliver to Executive, as soon as practicable (but in
no event more than sixty (60) days) following Executive’s termination date,
Shares in respect of the Matching Share Units;

  (4)   The Option shall vest in full and remain exercisable for one year
following Executive’s termination date (but in no event beyond the expiration of
the Option term);

12



--------------------------------------------------------------------------------



 



  (5)   The 2009 Option and 2011 Option shall vest in full and remain
exercisable for one year following Executive’s termination date (but in no event
beyond the expiration of the respective terms of such options);

  (6)   If not previously vested or forfeited in accordance with its terms, the
performance measures applicable to each of the Performance Share Units, the
Long-Term Performance Share Units, the 2010 Long-Term Performance Units and the
2011 Long-Term Performance Units, will be applied as though the termination date
were the end of the measurement period (but in the case of the Long-Term
Performance Share Units and the 2011 Long-Term Performance Units, in no event
shall the measurement period be less than one year) and the units will vest in a
manner consistent with the respective vesting provisions applicable to those
awards (provided that no pro ration shall be applied to Performance Share Units
or Long-Term Performance Share Units). The Company shall deliver Shares in
respect of vested units in respect of each such award (including previously
vested units that have not been delivered), if any, and cash in respect of
Performance Share Units, as provided in the Merger Agreement, on Executive’s
termination of employment (subject to any delay required by Section 11 of this
Agreement), and all other units in respect of such awards unvested as of the
termination date shall be forfeited; and

  (7)   The Company shall deliver Shares in respect of vested Additional
Matching Units that have not been delivered, if any, on the date that is six
months and one day following Executive’s termination of employment, and all
Additional Matching Units unvested as of the termination date shall be
forfeited.

  (c)   Termination by the Company Without Cause or by the Executive for Good
Reason Other Than in Connection with a Change in Control. If Executive’s
employment by the Company shall be terminated by the Company without Cause or by
the Executive for Good Reason, either prior to a Change in Control or more than
twelve (12) months following a Change in Control, then, subject to Section 15(f)
of the Agreement, Executive shall be entitled to the benefits provided in this
Section 9(c).

  (1)   The Company shall pay to Executive any Accrued Compensation through the
end of the notice period provided for in Section 7(e) hereof;

  (2)   The Company shall pay to Executive any bonus earned but unpaid in
respect of any fiscal year preceding the termination date within sixty (60) days
following the termination date;

  (3)   The Company shall pay to Executive a bonus or incentive award in respect
of the fiscal year in which Executive’s termination date occurs, as though he
had continued in employment until the payment of bonuses by the Company to its
executives for such fiscal year, in an amount equal to the product of (A) the
bonus or incentive award that Executive would have been entitled to receive
(x) based on actual achievement against the stated performance objectives
through the date of termination or (y) assuming that the applicable performance
objectives for such year were achieved at “target”, whichever is less, and (B) a
fraction (x) the numerator of which is the number of days in such fiscal year
through termination date and (y) the denominator of which is 365. Any bonus or
incentive award payable to Executive under this subsection (3) shall be paid in
the calendar year commencing immediately following the date of his termination
of employment, but in no event later than March 15 of such following year;

  (4)   The Company shall pay Executive as severance pay, in lieu of any further
compensation for the periods subsequent to the termination date, an amount in
cash, which amount shall be payable in a lump sum payment within sixty (60) days
following such termination (subject to Section 11), equal to the sum of (A) two
(2) times Executive’s Base Salary, as in effect immediately prior to termination
and without regard to any reduction thereto which constitutes Good Reason and
(B) $3.0 million;

  (5)   The Company shall provide Executive self-insured coverage under any
health, medical, dental or vision program or policy in which Executive was
eligible to participate as of the time of his

13



--------------------------------------------------------------------------------



 



      employment termination for two (2) years following such termination on
terms no less favorable to Executive and his dependents (including with respect
to payment for the costs thereof) than those in effect immediately prior to such
termination;

  (6)   The Company shall deliver to Executive, on the date that is six months
and one day following Executive’s termination date, Shares in respect of the
Annual Bonus Share Units, the 2008 RSU Grant and, if applicable, any Resulting
RSUs issued pursuant to Section 10(e);

  (7)   The Option, the 2009 Option and the 2011 Option shall become fully
vested and Executive shall have three months following the termination date to
exercise vested the Option, 2009 Option and 2011 Option (but in no event beyond
the expiration of the respective terms of such options);

  (8)   If not previously vested or forfeited in accordance with its terms, the
performance measures applicable to each of the Performance Share Units and the
Long-Term Performance Share Units will be applied as though the termination date
were the end of the measurement period (but in the case of the Long-Term
Performance Share Units, in no event shall the measurement period be less than
one year) and the units will vest in a manner consistent with the respective
vesting provisions applicable to those awards (provided that no pro ration shall
be applied). The Company shall deliver Shares in respect of vested units in
respect of each such award (including previously vested units that have not been
delivered), if any, and cash in respect of Performance Share Units, as provided
in the Merger Agreement, on Executive’s termination of employment (subject to
any delay required by Section 11 of this Agreement), and all other units in
respect of such awards unvested as of the termination date shall be forfeited;

  (9)   With respect to the 2010 Long-Term Performance Units and the 2011
Long-Term Performance Units, if not previously vested or forfeited in accordance
with its terms or previously converted into Resulting RSUs pursuant to
Section 10(e), the performance measures applicable to any unvested units will be
applied as though the termination date were the end of the measurement period
(but in no event shall the measurement period be less than one year) and the
units will vest in a manner consistent with the respective vesting provisions
applicable to those awards; provided, however, that in the event Executive is
entitled to benefits pursuant to this Section, only a pro rata portion of such
calculated units will vest upon termination based on either (i) for the 2010
Long-Term Performance Units, the number of completed months elapsed from
February 1, 2011 to the date of termination divided by 36 months or (ii) for the
2011 Long-Term Performance Units, the number of completed months elapsed from
the Equity Grant Date to the date of termination divided by 36 months. The
Company shall deliver Shares in respect of vested units (including previously
vested units that have not been delivered), if any, on Executive’s termination
of employment (subject to any delay required by Section 11 of this Agreement),
and all other units as of the termination date shall be forfeited;

  (10)   The Company shall deliver Shares in respect of vested Additional
Matching Units that have not been delivered, if any, on the date that is six
months and one day following Executive’s termination of employment, and all
other Additional Matching Units as of the termination date shall be forfeited;
and

  (11)   The Company shall deliver shares in respect of vested Matching Units
that have not been delivered, if any, as soon as practicable following the
Executive’s termination date (subject to any delay required by Section 11) any
Matching Units scheduled to vest on such date shall vest on Executive’s
termination date, and all other Matching Units as of the termination date shall
be forfeited.

  (d)   Termination by the Company Without Cause or by Executive for Good Reason
Following a Change in Control. If Executive’s employment by the Company shall be
terminated by the Company without Cause or by Executive for Good Reason within
twelve (12) months following a Change in Control (as

14



--------------------------------------------------------------------------------



 



      defined in Section 10 below), then in lieu of the amounts due under
Section 9(c) above and subject to the requirements of Section 15(f) of the
Agreement, Executive shall be entitled to the benefits provided in this
Section 9(d).

  (1)   The Company shall pay Executive any Accrued Compensation through the end
of the notice period provided for in Section 7(e) hereof;

  (2)   The Company shall pay Executive any bonus earned but unpaid in respect
of any fiscal year preceding the termination date within sixty (60) days
following the termination date;

  (3)   The Company shall pay to Executive an amount equal to the bonus or
incentive award that Executive would have been entitled to receive in respect of
the fiscal year in which Executive’s termination date occurs, had he continued
in employment until the end of such fiscal year, which amount shall be payable
in a lump sum payment within sixty (60) days following such termination (subject
to Section 11), calculated as if all performance targets and goals (if
applicable) had been fully met at the “target” level by the Company and by
Executive, as applicable, for such fiscal year, multiplied by a fraction (A) the
numerator of which is the number of days in such fiscal year through termination
date and (B) the denominator of which is 365;

  (4)   The Company shall pay Executive as severance pay and in lieu of any
further Base Salary for periods subsequent to the termination date, an amount in
cash, which amount shall be payable in a lump sum payment within sixty (60) days
following such termination (subject to Section 11), equal to three (3) times the
sum of (A) Executive’s Base Salary as in effect immediately prior to the Change
in Control or immediately prior to the termination date, whichever is greater,
and (B) the Target Bonus;

  (5)   The Company shall provide Executive with self-insured coverage under any
health, medical, dental or vision program or policy in which Executive was
eligible to participate as of the time of his employment termination for two
(2) years following such termination on terms no less favorable to Executive and
his dependents (including with respect to payment for the costs thereof) than
those in effect immediately prior to such termination;

  (6)   Annual Bonus Share Units and the 2008 RSU Grant shall be payable, in the
Company’s discretion, in either cash or in shares of the acquiring entity, on
the date that is six months and one day following Executive’s termination date.
Notwithstanding the above, the Annual Bonus Share Units and the 2008 RSU Grant
shall be payable in shares of the acquiring entity only if the common stock of
the acquiring entity is publicly traded on an established securities market on
the date on which such shares are payable;

  (7)   If the Option and the Matching Share Units are not cancelled in
connection with a Change in Control in exchange for a cash payment (as set forth
in Section 10), each outstanding Option and Matching Share Unit will vest, the
Option will remain exercisable for one year following the termination date (but
not beyond the Option term), and each Matching Share Unit will be settled as
soon as practicable (but in no event more than sixty (60) days) following the
termination date;

  (8)   The 2009 Option and the 2011 Option shall become fully vested and, if
not cancelled in connection with a Change in Control in exchange for a cash
payment (as set forth in Section 10), then the 2009 Option and the 2011 Option
will remain exercisable for one year following the termination date (but in no
event beyond the term of the 2009 Option and the 2011 Option);

  (9)   The Company shall deliver Shares in respect of vested Additional
Matching Units that have not been delivered, if any, on the date that is six
months and one day following Executive’s termination of employment, and all
other Additional Matching Units as of the termination date shall be forfeited;

15



--------------------------------------------------------------------------------



 



  (10)   If not previously vested or forfeited in accordance with its terms, the
performance measures applicable to each of the Performance Share Units and the
Long-Term Performance Share Units will be applied as though the termination date
were the end of the measurement period (but in the case of the Long-Term
Performance Share Units, in no event shall the measurement period be less than
one year) and the units will vest in a manner consistent with the respective
vesting provisions applicable to those awards (provided that no pro ration shall
be applied). The Company shall deliver Shares in respect of vested units in
respect of each such award (including previously vested units that have not been
delivered), if any, and cash in respect of Performance Share Units, as provided
in the Merger Agreement, on Executive’s termination of employment (subject to
any delay required by Section 11 of this Agreement), and all other units in
respect of such awards unvested as of the termination date shall be forfeited;  
  (11)   With respect to the 2010 Long-Term Performance Units, if not previously
vested or forfeited in accordance with its terms, the performance measures
applicable to any unvested units will be applied as though the termination date
were the end of the measurement period (but in no event shall the measurement
period be less than one year), and the units will vest in a manner consistent
with its vesting provisions; provided, however, that in the event Executive is
entitled to benefits pursuant to this Section, only a pro rata portion of such
calculated units will vest upon termination based on the number of completed
months elapsed from February 1, 2011 to the date of termination divided by
36 months. The Company shall deliver Shares in respect of vested units
(including previously vested units that have not been delivered), if any, on
Executive’s termination of employment (subject to any delay required by
Section 11 of this Agreement), and all other 2010 Long-Term Performance Units
unvested as of the termination date shall be forfeited; and     (12)   The 2011
Long-Term Performance Units shall be treated in accordance with the provisions
of Section 10(e);     (13)   Executive shall not be required to mitigate the
amount of any payment provided for under this Section 9 by seeking other
employment or otherwise and no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to Executive in any subsequent
employment.

10.   Change in Control.

  (a)   For purposes of this Agreement, a “Change in Control” shall mean any of
the following events, but shall not include the Merger:

  (1)   the date any one person (as such term is defined in Section 13(c) or
14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), or
more than one person acting as a group (as determined under Treas. Reg.
Section 1.409A-3(i)(5)(v)(B)) acquires, or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons (other than from the Company), ownership of stock of the
Company possessing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding voting securities;     (2)   the date a majority
of members of the Company’s Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board before the date of the appointment or
election;     (3)   the consummation of a merger or consolidation involving the
Company if the stockholders of the Company, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the corporation resulting
from such merger or consolidation; or

16



--------------------------------------------------------------------------------



 



  (4)   the consummation of the sale of all or substantially all of the assets
of the Company.

    Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur pursuant to Section 10, solely because fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition. Also, a Change in Control shall not be deemed to occur pursuant to
this Section 10 if the Change in Control does not constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code and its corresponding regulations.

  (b)   Upon the occurrence of a Change in Control, at the election of the
Company, the Options and the Matching Share Units shall either be (i) cancelled
in exchange for a cash payment based in the case of any merger transaction on
the price received by shareholders in the transaction constituting the Change in
Control or in the case of any other event that constitutes a Change in Control,
the closing price of a Share on the date such Change in Control occurs (minus,
in the case of Options, the applicable exercise price per share) or,
(ii) converted into options or units, as applicable, in respect of the common
stock of the acquiring entity (in a merger or otherwise) on the basis of the
relative values of such stock and the Shares at the time of the Change in
Control; provided that subclause (ii) shall only be applicable if the common
stock of the acquiring entity is publicly traded on an established securities
market on the date on which such Change in Control is effected.     (c)   Upon
the occurrence of a Change in Control, all outstanding 2009 Options and 2011
Options shall either be (i) cancelled in exchange for a cash payment based in
the case of any merger transaction on the price received by shareholders in the
transaction constituting the Change in Control or in the case of any other event
that constitutes a Change in Control, the closing price of a Share on the date
such Change in Control occurs (minus the applicable exercise price per share)
or, (ii) converted into options in respect of the common stock of the acquiring
entity (in a merger or otherwise) on the basis of the relative values of such
stock and the Shares at the time of the Change in Control; provided that
subclause (ii) shall only be applicable if the common stock of the acquiring
entity is publicly traded on an established securities market on the date on
which such Change in Control is effected.     (d)   Upon the occurrence of a
Change in Control, any Additional Matching Units that had vested, but had not
been delivered, prior to the Change in Control shall, at the election of the
Company, either be (i) delivered as Shares, or (ii) cancelled in exchange for a
cash payment for the vested Additional Matching Units based in the case of any
merger transaction on the price received by shareholders in the transaction
constituting the Change in Control or in the case of any other event that
constitutes a Change in Control, the closing price of a Share on the date such
Change in Control occurs, or (iii) delivered as shares of the common stock of
the acquiring entity (in a merger or otherwise) on the basis of the relative
values of such stock and the Shares at the time of the Change in Control;
provided that subclause (iii) shall only be applicable if the common stock of
the acquiring entity is publicly traded on an established securities market on
the date on which such Change in Control is effected.     (e)   Upon the
occurrence of a Change in Control, the 2011 Long-Term Performance Units will be
converted into a number of time-based restricted stock units (the “Resulting
RSUs”) determined by applying the performance measures applicable to the 2011
Long-Term Performance Units as though the Adjusted Share Price equaled the sum
of (i) fair market value of the Company common shares on the date of the Change
in Control and (ii) the value that would be derived from the number of Shares
(including fractions thereof) that would have been purchased had an amount equal
to each dividend paid on a common share after the Commencement Date and on or
prior to the applicable measurement date been deemed invested on the dividend
payment date, based on the closing price of the common shares on such dividend
payment date. The number of Resulting RSUs shall be equal to the number of 2011

17



--------------------------------------------------------------------------------



 



      Long-Term Performance Units that would have vested based on the Annual
Compound TSR determined through the Change in Control. Notwithstanding the
immediately preceding sentence, if a Change in Control occurs prior to one year
after the Commencement Date, the measurement date will still be the date of
Change in Control, but the Annual Compound TSR will be determined based on an
assumed measurement period of one year. The Resulting RSUs will vest on the
Measurement Date, subject to Executive’s continued employment; provided that in
the event of an involuntary termination of Executive’s employment by the Company
without Cause or by Executive with Good Reason within the twelve (12) months
following a Change in Control, the vesting and payment of such Resulting RSUs
will be accelerated to the date of termination. Any Performance Share Units that
did not become Resulting RSUs shall be forfeited on the Change in Control. Any
Resulting RSUs that did not become vested prior to Executive’s termination of
employment for a reason set forth in this clause (e) or that do not become
vested as a result of this clause (e) shall be forfeited immediately following
the date of Executive’s termination of employment.

11.   Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) or, if not so exempt, to be paid or provided in a
manner which complies with the requirements of such section, and intend that
this Agreement shall be construed and administered in accordance with such
intention. If any payments or benefits due to Executive hereunder would cause
the application of an accelerated or additional tax under Section 409A, such
payments or benefits shall be restructured in a manner which does not cause such
an accelerated or additional tax. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Executive’s
separation from service shall instead be paid on the first business day after
the date that is six months following Executive’s termination date (or death, if
earlier), with interest from the date such amounts would otherwise have been
paid at the short-term applicable federal rate, compounded semi-annually, as
determined under Section 1274 of the Internal Revenue Code of 1986, as amended,
for the month in which payment would have been made but for the delay in payment
required to avoid the imposition of an additional rate of tax on Executive under
Section 409A. Notwithstanding anything to the contrary in this Agreement, all
(A) reimbursements and (B) in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (x) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year; (y) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (z) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.   12.   Records and Confidential Data.

  (a)   Executive acknowledges that in connection with the performance of his
duties during the Employment Term, the Company will make available to Executive,
or Executive will have access to, certain Confidential Information (as defined
below) of the Company and its affiliates. Executive acknowledges and agrees that
any and all Confidential Information learned or obtained by Executive during the
course of his employment by the Company or otherwise, whether developed by
Executive alone or in conjunction with others or otherwise, shall be and is the
property of the Company and its affiliates.     (b)   Except to the extent
required to be disclosed at law or pursuant to judicial process or
administrative subpoena, the Confidential Information will be kept confidential
by Executive, will not be used in any manner which is detrimental to the
Company, will not be used other than in connection with Executive’s discharge of
his duties hereunder, and will be safeguarded by Executive from unauthorized
disclosure.

18



--------------------------------------------------------------------------------



 



  (c)   Following the termination of Executive’s employment hereunder, as soon
as possible after the Company’s written request, Executive will return to the
Company all written Confidential Information which has been provided to
Executive and Executive will destroy all copies of any analyses, compilations,
studies or other documents prepared by Executive or for Executive’s use
containing or reflecting any Confidential Information. Within five (5) business
days of the receipt of such request by Executive, he shall, upon written request
of the Company, deliver to each of the Company a document certifying that such
written Confidential Information has been returned or destroyed in accordance
with this Section 12(c).     (d)   For the purposes of this Agreement,
“Confidential Information” shall mean all confidential and proprietary
information of the Company and its affiliates, including, without limitation,
information derived from reports, investigations, experiments, research, work in
progress, drawing, designs, plans, proposals, codes, marketing and sales
programs, client lists, client mailing lists, supplier lists, financial
projections, cost summaries, pricing formula, marketing studies relating to
prospective business opportunities and all other concepts, ideas, materials, or
information prepared or performed for or by the Company or its affiliates. For
purposes of this Agreement, the Confidential Information shall not include and
Executive’s obligation’s shall not extend to (i) information which is generally
available to the public, (ii) information obtained by Executive other than
pursuant to or in connection with this employment and (iii) information which is
required to be disclosed by law or legal process.     (e)   Executive’s
obligations under this Section 12 shall survive the termination of the
Employment Term.

13.   Covenant Not to Solicit and Not to Compete.

  (a)   Covenant Not to Solicit. To protect the Confidential Information and
other trade secrets of the Company, Executive agrees, during the term of this
Agreement and for a period of twelve (12) months after Executive’s cessation of
employment with the Company, not to solicit or participate in or assist in any
way in the solicitation of any employees of the Company. For purposes of this
covenant, “solicit” or “solicitation” means directly or indirectly influencing
or attempting to influence employees of the Company to become employed with any
other person, partnership, firm, corporation or other entity. Executive agrees
that the covenants contained in this Section 13(a) are reasonable and desirable
to protect the Confidential Information of the Company and its affiliates,
provided, that solicitation through general advertising or the provision of
references shall not constitute a breach of such obligations.     (b)   Covenant
Not to Compete. To protect the Confidential Information and other trade secrets
of the Company and its affiliates, Executive agrees, during the term of this
Agreement and for a period of twelve (12) months after Executive’s cessation of
employment with the Company during the Employment Term pursuant to Section 7(c)
or 7(f) hereof, not to engage in Prohibited Activities (as defined below). For
the purposes of this Agreement, the term “Prohibited Activities” means directly
or indirectly engaging as an owner, employee, consultant or agent of any entity
that develops, manufactures, markets and/or distributes (directly or indirectly)
prescription or non-prescription pharmaceuticals or medical devices for
treatments in the fields of neurology, dermatology, oncology or hepatology;
provided, that Prohibited Activities shall not mean Executive’s investment in
securities of a publicly-traded company equal to less than five (5%) percent of
such company’s outstanding voting securities. Executive agrees that the
covenants contained in this Section 13(b) are reasonable and desirable to
protect the Confidential Information of the Company and its affiliates.     (c)
  It is the intent and desire of Executive and the Company that the restrictive
provisions of this Section 13 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 13 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the

19



--------------------------------------------------------------------------------



 



      part of either party hereto, to delete there from the portion so
determined to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such covenant in the particular jurisdiction in
which such adjudication is made.     (d)   Executive’s obligations under this
Section 13 shall survive the termination of the Employment Term.

14.   Remedies for Breach of Obligations under Sections 12 or 13 hereof.
Executive acknowledges that the Company will suffer irreparable injury, not
readily susceptible of valuation in monetary damages, if Executive breaches his
obligations under Sections 12 or 13 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of his obligations under Sections 12 or 13 hereof. Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail,
addressed to the last address provided by Executive to the Company, or in any
other manner authorized by law.   15.   Miscellaneous.

  (a)   Successors and Assigns.

  (1)   This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and permitted assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, as
applicable. The term “the Company” as used herein shall mean a corporation or
other entity acquiring all or substantially all the assets and business of the
Company, as the case may be, (including this Agreement) whether by operation of
law or otherwise.     (2)   Neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by Executive, his beneficiaries or
legal representatives, except by will or by the, laws of descent and
distribution.         This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal personal representatives.

  (b)   Fees and Expenses. The Company shall pay all reasonable legal and
financial advisory fees and related expenses, up to a maximum amount of $50,000
in the aggregate, incurred by Executive in connection with the negotiation of
this Agreement and related employment arrangements. Executive acknowledges that
he has had the opportunity to consult with legal counsel of his choice in
connection with the drafting, negotiation and execution of this Agreement and
related employment arrangements.     (c)   Notice. For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
(including the Notice of Termination) shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by Certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to each other party; provided that all notices to the
Executive shall be directed to the Executive at his primary home address with a
copy sent by overnight delivery to Lawrence Cagney, Debevoise & Plimpton, 919
3rd Avenue, New York, NY 10022; and provided that all notices to the Company
shall be directed to the attention of the General Counsel of the Company with a
copy to the Committee. All notices and communications shall

20



--------------------------------------------------------------------------------



 



      be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.     (d)   Indemnity Agreement. The
Company agrees to indemnify and hold Executive harmless to the fullest extent
permitted by applicable law, as in effect at the time of the subject act or
omission. In connection therewith, Executive shall be entitled to the protection
of any insurance policies which the Company elects to maintain generally for the
benefit of the Company’s directors and officers, against all costs, charges and
expenses whatsoever incurred or sustained by Executive in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer or employee of the Company. This
provision shall survive any termination of the Employment Term.     (e)  
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.     (f)  
Release of Claims. The termination benefits described in Sections 9(c) and 9(d)
of this Agreement shall be conditioned on Executive delivering to the Company,
and failing to revoke, a signed release of claims in the form of Exhibit A
hereto within twenty-one days following Executive’s termination date; provided,
however, that Executive shall not be required to release any rights Executive
may have to be indemnified by the Company under Section 15(d) of this Agreement.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Executive’s execution of the release, directly or
indirectly, result in Executive designating the calendar year of payment, and if
a payment that is subject to execution of the release could be made in more than
one taxable year, payment shall be made in the later taxable year.     (g)  
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by the such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by any party which are not expressly set forth in this Agreement.
    (h)   Arbitration. If any legally actionable dispute arises under this
Agreement or otherwise which cannot be resolved by mutual discussion between the
parties, then the Company and Executive each agree to resolve that dispute by
binding arbitration before an arbitrator experienced in employment law. Said
arbitration will be conducted in accordance with the rules applicable to
employment disputes of the Judicial Arbitration and Mediation Services (“JAMS”)
and the law applicable to the claim. The parties shall have 30 calendar days
after notice of such arbitration has been given to attempt to agree on the
selection of an arbitrator from JAMS. In the event the parties are unable to
agree in such time, JAMS will provide a list of five (5) available arbitrators
and an arbitrator will be selected from such five member panel provided by JAMS
by the parties alternately striking out one name of a potential arbitrator until
only one name remains. The party entitled to strike an arbitrator first shall be
selected by a toss of a coin. The parties agree that this agreement to arbitrate
includes any such disputes that the Company may have against Executive, or
Executive may have against the Company and/or its related entities and/or
employees, arising out of or relating to this Agreement, or Executive’s
employment or Executive’s termination including, but not limited to, any claims
of discrimination or harassment in violation of applicable law and any other
aspect of Executive’s compensation, employment, or Executive’s termination. The
parties further agree that arbitration as provided for in this Section 15(h) is
the exclusive and binding remedy for any such dispute and will be used instead
of any court action, which is hereby expressly waived, except for any request by
any party for temporary or preliminary injunctive relief pending arbitration in
accordance with applicable law or for breaches by Executive of

21



--------------------------------------------------------------------------------



 



      Executive’s obligations under Sections 12 or 13 above or an administrative
claim with an administrative agency. The parties agree that the arbitration
provided herein shall be conducted in or around Morristown, New Jersey unless
otherwise mutually agreed. The Company shall pay the cost of any arbitration
brought pursuant to this paragraph, excluding, however, the cost of
representation of Executive unless such cost is awarded in accordance with law
or otherwise awarded by the arbitrators. Except as otherwise provided above, the
arbitrator may award legal fees to the prevailing party in his sole discretion,
provided that the percentage of fees so awarded shall not exceed 1% of the net
worth of the paying party (i.e., the Company or Executive).     (i)   Effect of
Other Law. Anything herein to the contrary notwithstanding, the terms of this
Agreement shall be modified to the extent required to meet the provisions of the
Sarbanes-Oxley Act of 2002, Section 409A of the Code, or other federal law
applicable to the employment arrangements between the Executive and the Company.
Any delay in providing benefits or payments, any failure to provide a benefit or
payment, or any repayment of compensation that is required under the preceding
sentence shall not in and of itself constitute a breach of this Agreement,
provided, however, that the Company shall provide economically equivalent
payments or benefits to Executive to the extent permitted by law.     (j)  
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New Jersey applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.     (k)   No Conflicts.
Executive represents and warrants to the Company that he is not a party to or
otherwise bound by any agreement or arrangement (including, without limitation,
any license, covenant, or commitment of any nature), or subject to any judgment,
decree, or order of any court or administrative agency, that would conflict with
or will be in conflict with or in any way preclude, limit or inhibit Executive’s
ability to execute this Agreement or to carry out his duties and
responsibilities hereunder.     (l)   Severability. The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

16.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof, including without limitation the Existing Agreement
(except as provided herein).

[Remainder of page left intentionally blank]

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Employment
Agreement as of the day and year first above written, to be effective as of the
Effective Date.

            VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
      By:   /s/ Robert Power         Title: Board Director            Chair
Compensation Committee        By:   /s/ Robert Chai-Onn         Title: Corporate
Secretary                EXECUTIVE
      By:   /s/ J. Michael Pearson         Name: J. MICHAEL PEARSON           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF RELEASE AGREEMENT
          THIS RELEASE AGREEMENT (the “Release”) is made as of this [ ] day of ,
[ ], 201_, by and between J. Michael Pearson (“Executive”) and Valeant
Pharmaceuticals International, Inc. (the “Company”).
          FOR AND IN CONSIDERATION of the payments and benefits provided in the
Employment Agreement between Executive and the Company entered into on [DATE],
2011, (the “Employment Agreement”), Executive, for himself, his successors and
assigns, executors and administrators, now and forever hereby releases and
discharges the Company, together with all of its past and present parents,
subsidiaries, and affiliates, together with each of their officers, directors,
stockholders, partners, employees, agents, representatives and attorneys, and
each of their subsidiaries, affiliates, estates, predecessors, successors, and
assigns (hereinafter collectively referred to as the “Releasees”) from any and
all rights, claims, charges, actions, causes of action, complaints, sums of
money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected, which Executive or
Executive’s executors, administrators, successors or assigns ever had, now has
or may hereafter claim to have by reason of any matter, cause or thing
whatsoever; arising from the beginning of time up to the date of the Release:
(i) relating in any way to Executive’s employment relationship with the Company
or any of the Releasees, or the termination of Executive’s employment
relationship with the Company or any of the Releasees; (ii) arising under or
relating to the Employment Agreement; (iii) arising under any federal, local or
state statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, and/or the New Jersey Law against Discrimination, each as amended;
(iv) relating to wrongful employment termination or breach of contract; or
(v) arising under or relating to any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company and any of the
Releasees and Executive; provided, however, that notwithstanding the foregoing,
nothing contained in the Release shall in any way diminish or impair: (a) any
rights Executive may have, from and after the date the Release is executed,
under the Section [9(c)][ 9(d)] of the Employment Agreement, (b) any rights to
indemnification that may exist from time to time under the Company’s certificate
of incorporation or bylaws, or pursuant to the Employment Agreement; (c) any
rights Executive may have to vested benefits under employee benefit plans or
incentive compensation plans of the Company; (d) Executive’s ability to bring
appropriate proceedings to enforce the Release, or (e) any rights or claims
Executive may have that cannot be waived under applicable law (collectively, the
“Excluded Claims”). Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully satisfied
any and all obligations whatsoever owed to Executive arising out of his
employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.
          Executive understands and agrees that, except for the Excluded Claims,
he has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for backpay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least twenty-one (21) calendar days to consider the
Release, although Executive may sign it sooner if Executive wishes. In addition,
once Executive has signed the Release, Executive shall have seven (7) additional
days from the date of execution to revoke Executive’s consent and may do so by
writing to: _____________________. The Release shall not be effective, and no
payments shall be due hereunder, until the eighth (8th) day after Executive
shall have executed the Release and returned it to the Company, assuming that
Executive had not revoked Executive’s consent to the Release prior to such date.
          Executive agrees never to seek reemployment or future employment with
the Company or any of the other Releasees.

 



--------------------------------------------------------------------------------



 



          It is understood and agreed by Executive that the payment made to him
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied. The Release is executed by Executive voluntarily and is not based upon
any representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of his claims.
Executive further acknowledges that he has had a full and reasonable opportunity
to consider the Release and that he has not been pressured or in any way coerced
into executing the Release. The exclusive venue for any disputes arising
hereunder shall be the state or federal courts located in the State of New
Jersey, and each of the parties hereto irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. Each of the parties hereto also agrees that any final and unappealable
judgment against a party hereto in connection with any action, suit or other
proceeding may be enforced in any court of competent jurisdiction, either within
or outside of the United States. A certified or exemplified copy of such award
or judgment shall be conclusive evidence of the fact and amount of such award or
judgment. The Release and the rights and obligations of the parties hereto shall
be governed and construed in accordance with the laws of the State of New
Jersey. If any provision hereof is unenforceable or is held to be unenforceable,
such provision shall be fully severable, and this document and its terms shall
be construed and enforced as if such unenforceable provision had never comprised
a part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.
          The Release shall inure to the benefit of and be binding upon the
Company and its respective successors and assigns.
          IN WITNESS WHEREOF, Executive AND the Company have executed the
Release as of the date and year first written above.

     
 
     
[EXECUTIVE]
  VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

 